Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is entered into as of May __,
2012, by and between Alliqua, Inc., a Florida corporation (the “Company”), and
Richard Rosenblum (“Executive”).  In consideration of the mutual promises and
covenants contained in this Agreement, the parties agree as follows:
 
1.           Agreement to Employ.  The Company desires to secure the services of
Executive as its President.  The Company and Executive desire to enter into this
Agreement to, among other things, set forth the terms of Executive’s employment
with the Company.  The Company and Executive acknowledge that this Agreement
supersedes any other offer, agreement or promises made by anyone, specifically
concerning the offer of employment by the Company, and this Agreement comprises
the complete agreement between Executive and the Company concerning Executive’s
employment by the Company.
 
2.           Term of Agreement.  This Agreement shall be binding upon and
enforceable against the Company and Executive immediately when both parties
execute the Agreement.  The Agreement’s stated term and the employment
relationship created hereunder will begin, retroactively, as of January 1, 2012,
and will remain in effect for three (3) years from such date, unless earlier
terminated in accordance with Section 8 (the “Initial Employment Term”).  This
Agreement shall be automatically renewed for a successive one (1) year term
after the Initial Employment Term (the “Renewal Term”), unless terminated by
either party upon written notice (“Non-Renewal Notice”) provided not less than
three (3) months before the end of the Initial Employment Term, or unless
earlier terminated in accordance with Section 8.  The period during which
Executive is employed under this Agreement (including the Renewal Term) will be
referred to as the “Employment Period.”
 
3.           Surviving Agreement Provisions.  Notwithstanding any provision of
this Agreement to the contrary, the parties’ respective rights and obligations
under Sections 6 through 10 shall survive any termination or expiration of this
Agreement or the termination of Executive’s employment for any reason
whatsoever.
 
4.           Services to be Provided by Executive.
 
(a)           Position and Responsibilities. Subject to the Agreement’s terms,
Executive agrees to serve the Company as President.  Executive shall have the
duties and privileges customarily associated with an executive occupying such
role at a publicly-traded company, and shall perform all reasonable acts
customarily associated with such role, or necessary and/or desirable to protect
and advance the best interests of the Company.  Executive will report to the
Board of Directors of the Company (the “Board”).
 
(b)    Executive’s Employment Representations.  Executive agrees that he (i)
shall not serve as a member of any board of directors, or as a trustee of, or in
any manner be affiliated with, any present or future agency or organization
(except for civic, religious, and not for profit organizations) without the
consent of the Board; (ii) will serve as an Executive of the Company; (iii) is
required to devote sufficient working time to the Company (other than sick time
and civic responsibilities, charitable or religious activities that do not
interfere with the performance of Executive’s duties) in order to properly carry
out Executive’s duties; provided, however, the Company acknowledges and agrees
that during the Employment Period, subject to any restrictive covenants set
forth in Section 7, Executive will also be providing certain services to and on
behalf of Harborview Advisors, LLC, Harborview Capital Management LLC and each
of their respective affiliates (collectively, “Harborview”).  The Company
understands Executive’s obligations to Harborview and Executive believes that
his provision of services to Harborview shall not interfere with his performance
of his obligations to the Company.  Executive further represents to the Company
that Executive (x) is not violating and will not violate any contractual, legal,
or fiduciary obligations or burdens to which Executive is subject by entering
into this Agreement or providing services under the Agreement’s terms; (y) is
under no contractual, legal, or fiduciary obligation or burden that will
interfere with his ability to perform services under the Agreement’s terms; and
(z) has no bankruptcies, convictions, disputes with regulatory agencies, or
other discloseable or disqualifying events that would have any material impact
the Company or its ability to conduct securities offerings.
 
 
1

--------------------------------------------------------------------------------

 
 
5.           Compensation for Services.  As compensation for the services
Executive will perform under this Agreement during the Employment Period, the
Company will pay Executive, and Executive shall accept as full compensation, the
following:


(a)           Base Salary.  Executive shall receive: (i) during the first year
of the Initial Employment Term, a monthly salary of sixteen thousand six hundred
sixty six dollars and sixty-seven cents (U.S. $16,666.67) (annualized, two
hundred thousand dollars (U.S. $200,000.00)), payable on the first day of each
month (except with respect to eighty three thousand three hundred thirty three
dollars and thirty five cents (U.S. $83,333.35), which shall be payable on the
date hereof for Executive’s January 2012, February 2012, March 2012, April 2012
and May 2012 monthly salaries) less required withholdings, payable in a
combination of cash and in shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), with a Fair Market Value (as defined
below) of not less than the amount by which the cash payment is less than
Executive’s monthly salary; (ii) during the second year of the Initial
Employment Term, a monthly salary of eighteen thousand seven hundred fifty
dollars (U.S. $18,750.00) (annualized, two hundred twenty five thousand dollars
(U.S. $225,000.00)), payable on the first day of each month less required
withholdings, payable in a combination of cash and in shares of Common Stock
with a Fair Market Value of not less than the amount by which the cash payment
is less than Executive’s monthly salary; and (iii) during the third year of the
Initial Employment Term, a monthly salary of twenty thousand eight hundred
thirty three dollars and thirty-four cents (U.S. $20,833.34) (annualized, two
hundred fifty thousand dollars (U.S. $250,000.00)) payable on the first day of
each month, less required withholdings, payable in a combination of cash and in
shares of Common Stock with a Fair Market Value of not less than the amount by
which the cash payment is less than Executive’s monthly salary (the “Base
Salary”). Notwithstanding anything to the contrary contained herein, the Company
agrees that if the Company’s free cash reserves for working capital purposes
(after payment of any currently due liabilities) at the time any payment is due
hereunder during the Initial Employment Term equals or exceeds the “Cash
Reserves Amount” (as defined below), then that portion of Executive’s Base
Salary payable in cash shall not be less than an amount equal to the amount of
federal and state income tax payable on the Common Stock he receives based on
the combination of the highest federal and state marginal personal tax rates
applicable to Executive.  During the Renewal Term, Executive shall receive the
same rate of Base Salary that is payable during the third year of the Initial
Employment Term, payable on the first day of each month. Executive’s
compensation shall be subject to all appropriate federal and state withholding
taxes.  For purposes of this Section 5(a):


“Cash Reserves Amount” shall mean $1,000,000 for 2012, $1,250,000 for 2013 and
$1,500,000 for 2014.


“Fair Market Value” for any shares of Common Stock shall mean the greater of (a)
$0.07 per share or (b) the average of the volume weighted average price of the
five trading days immediately preceding the payment date, provided that if the
Common Stock is not Publicly-Traded, then Fair Market Value shall be the fair
market value of such shares, as determined by the independent members of the
Board (or a duly authorized committee thereof) acting in good faith.
 
 
2

--------------------------------------------------------------------------------

 


“Publicly-Traded” shall mean if the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, and the Common Stock is listed on an exchange or traded on an automated
quotation system.


(b)           Bonus Plans.  During the Employment Period, Executive shall be
eligible to participate in all executive bonus plan(s) in which senior
executives of the Company participate, as the Board, in its sole discretion, may
from time to time establish, at a level commensurate to Executive’s position
with the Company.


(c)           Equity Award.  Within thirty (30) days after the date this
Agreement is executed by the Company and Executive, the Company shall submit to
the Board, and request the Board’s approval of, the issuance to Executive of the
following stock option(s) pursuant to the Alliqua, Inc. 2011 Long-Term Incentive
Plan (the “2011 Plan”):


(i)           A stock option with respect to five million five hundred thousand
(5,500,000) shares of Common Stock, subject to the terms and conditions of the
Plan and a nonqualified stock option award agreement, which terms shall include:
(A) an exercise price equal to the greater of $0.20 per share or the fair market
value of a share of Common Stock on the date of grant, (B) equal vesting
(one-third (1/3) each year) on the first, second, and third anniversary of the
date of grant, (C) immediate vesting of 100% of the then unvested optioned
shares upon the effective date of a “Change in Control” (as defined in the 2011
Plan) or in the event that Executive’s employment is terminated by the Company
without Cause (as defined below), (D) a term of ten (10) years (subject to early
termination or forfeiture in accordance with the terms of the nonqualified stock
option award agreement), and (E) immediate forfeiture of any vested optioned
shares upon violation of any non-compete or non-solicitation agreement between
the Company and Executive.


(ii)           Subject to the discretion of the Board, in 2013 and 2014,
Executive will be eligible to receive additional equity compensation in the form
of stock options awarded pursuant to the 2011 Plan, provided that the number of
shares subject to any such stock options and the terms of such stock options
shall be determined by the Board in its sole discretion.


(d)           Acceleration of Options.  Within thirty (30) days after the date
this Agreement is executed by the Company and Executive, the Company shall
submit to the Board, and request the Board’s approval of, the acceleration of
the vesting and exercisability of one hundred percent (100%) of the stock
options to purchase 5,000,000 shares of Common Stock that were granted to
Executive pursuant to the HepaLife Technologies, Inc. 2001 Incentive Stock
Option Plan, which were granted to Executive December 9, 2010, and of which an
option to purchase 3,000,000 shares of Common Stock remain unvested and
unexercisable.


(e)           Vacation.  During the Employment Period, Executive shall be
entitled to vacation in accordance with the Company’s vacation policy.  Vacation
shall be taken at such times and intervals as shall be determined by Executive,
subject to the reasonable business needs of the Company.
 
 
3

--------------------------------------------------------------------------------

 


(f)           Reimbursement of Ordinary Business Expenses.  The Company shall
reimburse Executive for all reasonable business expenses upon the presentation
of itemized statements of such expenses in accordance with Company policies and
procedures as may be in effect from time to time.  The Company shall also
reimburse Executive for his legal costs and expenses with respect to the review
and negotiation of this Agreement.




(g)           Other Benefits and Perquisites.  Executive shall be entitled to
participate in the benefit plans provided by the Company for all employees
generally, and for the Company’s executive employees, including the availability
of health and dental insurance benefits; provided, however, that if Executive
chooses not to participate in the health and dental insurance plans offered by
the Company, Executive shall be entitled to enroll in a single health and a
single dental insurance plan outside of the Company for Executive, his spouse
and his children and be reimbursed by the Company for all reasonable premium
payments made by Executive related to such insurance policies. The Company shall
be entitled to modify, amend or terminate these benefit plans in its sole
discretion at any time.  Any reimbursement of expenses made under this Agreement
shall only be made for eligible expenses incurred during the Employment Period,
and no reimbursement of any expense shall be made by the Company after December
31st of the year following the calendar year in which the expense was
incurred.  The amount eligible for reimbursement under this Agreement during a
taxable year may not affect expenses eligible for reimbursement in any other
taxable year, and the right to reimbursement under this Agreement is not subject
to liquidation or exchange for another benefit.  Executive will comply with the
Company’s policies regarding these benefits, including all Internal Revenue
Service rules and requirements.


6.           Confidential Information.


(a)           Confidential Information.  The Company shall provide Executive
with confidential information and trade secrets of the Company (hereinafter
referred to as “Confidential Information”), shall place Executive in a position
to develop and have ongoing access to Confidential Information of the Company,
shall entrust Executive with business opportunities of the Company, and shall
place Executive in a position to develop business goodwill on behalf of the
Company.  For purposes of this Agreement, Confidential Information includes, but
is not limited to:


(i)           Technologies developed by the Company and any research data or
other documentation related to the development of such technologies, including,
without limitation, all designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not, that are
conceived, developed or acquired by Executive, individually or in conjunction
with others, during the period of Executive’s employment by the Company;


(ii)           All documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, logs, drawings, models and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression that are conceived, developed or acquired by Executive individually
or in conjunction with others during the Employment Period (whether during
business hours or otherwise and whether on any Company premises or otherwise)
that relate to the Company’s Business (defined below), trade secrets, products
or services;
 
 
4

--------------------------------------------------------------------------------

 


(iii)           Customer lists and prospect lists developed by the Company;


(iv)           Information regarding the Company’s customers which Executive
acquired as a result of his employment with the Company, including but not
limited to, customer contracts, work performed for customers, customer contacts,
customer requirements and needs, data used by the Company to formulate customer
bids, customer financial information, and other information regarding the
customer’s business;


(v)           Information related to the Company’s Business (defined below),
including but not limited to marketing strategies and plans, sales procedures,
operating policies and procedures, pricing and pricing strategies, business
plans, sales, profits, and other business and financial information of the
Company;


(vi)           Training materials developed by and utilized by the Company; and


(vii)           Any other information that Executive acquired as a result of his
employment with the Company and which the Company would not want disclosed to a
business competitor or to the general public.


Executive understands and acknowledges that such Confidential Information gives
the Company a competitive advantage over others who do not have the information,
and that the Company would be irreparably harmed if the Confidential Information
were disclosed.


For purposes of this Agreement, Confidential Information shall not include
information that: (i) prior to disclosure, is or was known or generally
available to the public; (ii) after disclosure, become known to the public
through no act or omission of Executive or any other person or entity with an
obligation of confidentiality to the Company; (iii) is or was independently
developed by Executive, without the use of or reference to Confidential
Information of the Company, and can be demonstrated by Executive through
adequate documentation was developed by Executive in this manner; or (iv) is
required to be disclosed pursuant to an applicable law, rule, regulation,
government requirement or court order, or the rules of any stock exchange
(provided however, Executive shall advise the Company of such required
disclosure promptly upon learning thereof in order to afford the Company a
reasonable opportunity to contest, limit and/or assist Executive in crafting
such disclosure and shall cooperate with the Company concerning any such attempt
to contest, limit or craft the disclosure).


(b)           Disclosure Of Confidential Information.  Executive agrees that he
shall hold all Confidential Information of the Company in trust for the Company
and shall not during or after his employment terminates for any reason: (i) use
the information for any purpose other than the benefit of the Company; or (ii)
disclose to any person or entity any Confidential Information of the Company
except as necessary during Executive’s employment with the Company to perform
services on behalf of the Company.  Executive shall also take reasonable steps
to safeguard such Confidential Information in Executive’s possession or control
to prevent its disclosure to unauthorized persons.
 
 
5

--------------------------------------------------------------------------------

 


(c)           Return Of Information.  Upon termination of employment, or at any
earlier time as directed by the Company, Executive shall immediately deliver to
the Company any and all Confidential Information in Executive’s possession, any
other documents or information that Executive acquired as a result of his
employment with the Company and any copies of any such
documents/information.  Executive shall not retain any originals or copies of
any documents or materials related to the Company’s Business – whether in hard
copy or digital form – which Executive came into possession of or created as a
result of his employment with the Company.  Executive acknowledges that such
information, documents and materials are the exclusive property of the
Company.  After Executive delivers to the Company all Confidential Information
in Executive’s possession and all other documents and/or information relating to
the Company’s Business, Executive shall immediately delete all Company
Confidential Information and other documents and/or information relating to the
Company’s Business from any computer, cellular phone or other digital or
electronic device owned by Executive.  In addition, upon termination of
employment, or at any time earlier as directed by the Company, Executive shall
immediately deliver to the Company any property of the Company in Executive’s
possession.


7.           Restrictive Covenants.  In consideration for (i) the Company’s
promise to provide Confidential Information to Executive and Executive’s return
promise to hold the Company’s Confidential Information in trust, (ii) the
substantial economic investment made by the Company in the Confidential
Information and goodwill of the Company, and the business opportunities
disclosed or entrusted to Executive, (iii) the compensation and other benefits
provided by the Company to Executive, and (iv) the Company’s employment of
Executive pursuant to this Agreement, and to protect the Company’s Confidential
Information, customer relationships, and goodwill, Executive agrees to enter
into the following restrictive covenants.


(a)           Non-Solicitation.  Executive agrees that, during the Employment
Period and thereafter during the Restricted Period (defined below), other than
in connection with his authorized duties under this Agreement, Executive shall
not, directly or indirectly, either as a principal, manager, agent, employee,
consultant, officer, director, stockholder, partner, investor, owner, or lender
or in any other capacity, and whether personally or through other persons or
entities:


(i)           Solicit business from, interfere with, attempt to solicit business
with, or do business with any customer, referral source and/or sponsor of the
Company with whom the Company did business or who the Company solicited within
the preceding two (2) years, and who or which:  (1) Executive contacted, called
on, serviced or did business with during Executive’s employment at the Company;
(2) Executive learned of solely as a result of Executive’s employment with the
Company; or (3) about whom Executive received Confidential Information.  This
restriction in this Section 7(a)(i) only prohibits soliciting, attempting to
solicit or transacting business for any person or entity, other than the
Company, engaged in the Business (as defined below) of the Company or any
affiliate thereof; or


(ii)           Solicit, induce or attempt to solicit or induce, engage or hire,
on behalf of himself or any other person or entity, any person who is an
employee or consultant of the Company or who was employed by the Company within
the preceding twelve (12) months.


Notwithstanding the foregoing, the restrictions contained in this Section shall
not apply to any individual who is a family member of Executive.
 
 
6

--------------------------------------------------------------------------------

 


(b)           Mutual Non-Disparagement.  From and after the date of this
Agreement (i) the Executive agrees not to defame or disparage, or otherwise
engage in any act that is intended or may be reasonably be expected to harm the
reputation, business, prospects or other operations of the Company, any member
of its management, board of directors, any of its subsidiaries or affiliates, or
any investor or shareholder in the Company, unless as required by law or an
order of a court or governmental agency with jurisdiction, and (ii) the Company
shall not, and shall instruct its executive officers and directors not to,
defame or disparage, or otherwise engage in any act that is intended or may be
reasonably be expected to harm the reputation, business, prospects or other
interests of the Executive, unless as required by law or an order of a court or
governmental agency with jurisdiction.


For purposes of this Agreement:


“Restricted Period” means a period of one (1) year immediately following the
date of Executive’s termination from employment for any reason.


“Business” means the business of developing, manufacturing and/or marketing
biomedical products in the field of or related to active ingredient, transdermal
delivery, advanced wound care and/or similar products; any other business the
Company engages in during Executive’s employment and in which Executive
participated or of which Executive had knowledge of Confidential
Information;  or any business contemplated by the Company during Executive’s
employment and in which contemplations or business assessment Executive
participated or about which contemplated business Executive had knowledge of
Confidential Information.


“Restricted Area” means, because the Company’s business is nationwide,
Executive’s responsibilities are nationwide in scope, and Executive has access
to the Company’s Confidential Information on a nationwide basis, all States
comprising the United States, and any other geographic area in which the Company
conducts business and for which Executive has responsibilities during
Executive’s employment.


(c)           Tolling.  If Executive violates any of the restrictions contained
in this Section 7 (other than subsection (b) of this Section 7), the Restricted
Period shall be suspended and will not run in favor of Executive from the time
of the commencement of any violation until the time when Executive cures the
violation to the satisfaction of the Company.


(d)           Remedies.  Executive acknowledges that the restrictions contained
in Sections 6 and 7 of this Agreement, in view of the nature of the Company’s
business and his position with the Company, are reasonable and necessary to
protect the Company’s legitimate business interests, Confidential Information
and goodwill and that any violation of Sections 6 and 7 of this Agreement would
result in irreparable injury to the Company.  In the event of a breach or
threatened breach by Executive of Sections 6 or 7 of this Agreement, the Company
shall be entitled (i) to seek a temporary restraining order and injunctive
relief restraining Executive from the commission of any breach, and (ii) if the
Company is the prevailing party, to recover reasonable attorneys’ fees, expenses
and costs the Company incurs in such action.  Further, if the Company prevails
in any action brought by Executive (or anyone acting on his behalf) seeking to
declare any term in this Section 7 void or unenforceable or subject to reduction
or modification, then the Company shall be entitled to recover attorneys’ fees,
expenses and costs the Company incurs in such action.  Similarly, if Executive
prevails in any action brought by the Company (or anyone acting on its behalf)
seeking to enforce any term in Section 6 or 7, then  Executive shall be entitled
to recover reasonable attorneys’ fees, expenses and costs he incurs in such
action. Nothing contained in this Agreement shall be construed as prohibiting
the Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the recovery of money
damages.  The existence of any claim or cause of action by Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of Section 6 or 7 of this
Agreement.  If Executive, in the future, seeks or is offered employment, or any
other position or capacity with another person or entity, Executive agrees to
inform each such person or entity of the restrictions in Sections 6 and 7 of
this Agreement.  Further, before accepting any employment or other position with
any person or entity during the Restricted Period, Executive agrees to give
prior written notice to the Company of the name and address of such person or
entity.  The Company shall be entitled to advise such person or entity of the
provisions of Sections 6 and 7 and to otherwise deal with such person or entity
to ensure that the provisions of Sections 6 and 7 are enforced.
 
 
7

--------------------------------------------------------------------------------

 


(e)           Reformation.  The courts shall be entitled to modify the duration
and scope of any restriction contained herein to the extent such restriction
would otherwise be unenforceable, and such restriction as modified shall be
enforceable.  Executive acknowledges that the restrictions imposed by this
Agreement are legitimate, reasonable and necessary to protect the Company’s
investment in its Confidential Information, businesses, customer relationships
and the goodwill thereof.  Executive acknowledges that the scope and duration of
the restrictions contained herein are necessary and reasonable in light of the
time that Executive has been engaged in the business of the Company, Executive’s
reputation in the markets for the Company’s business and Executive’s
relationship with the suppliers, customers and clients of the Company obtained
through Executive’s employment with the Company.
 
8.           Termination of Agreement.  The employment relationship between
Executive and the Company created under this Agreement shall terminate before
the expiration of the stated term of this Agreement upon the occurrence of any
one of the following events:
 
(a)           Death or Permanent Disability.  This Agreement, and Executive’s
employment, shall be terminated effective on the death or permanent disability
of Executive.  For this purpose, “permanent disability” shall mean that
Executive is, by reason of any medically determinable physical or mental
impairment that be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company or is determined to
be totally disabled by the U.S. Social Security Administration.
 
(b)           Termination by the Company for Cause.  The Company may terminate
Executive’s employment hereunder for Cause at any time after providing written
notice to Executive.  For purposes of this Agreement, the term “Cause” shall
mean any of the following:
 
(i)           Executive’s being charged with, or convicted of, a crime or
Executive’s commission of any unlawful acts (including, but not limited to,
misrepresentation, theft, misappropriation, fraud, harassment, discrimination or
retaliation) that is likely to cause, or has caused, harm to the reputation or
business of the Company, as determined in the Board’s reasonable, sole
discretion;
 
(ii)           Executive’s refusal to comply with the written, lawful
instructions of the Board or Executive’s failure to perform the duties and
responsibilities of the Company’s President, or any other job or officer
position Executive may hold concerning the Company, as required and/or assigned
by the Board from time to time in a reasonably timely and professional manner;
or
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           Executive’s material breach of the terms of this Agreement (it
being understood that, without excluding other breaches as being material, any
breach of the provisions of Sections 6 or 7 hereof shall be considered material)
or Executive’s material violation of existing or future Company policies or
procedures applicable to Executive.
 
Concerning Sections 8(b)(ii) and (iii), Executive shall be provided notice of
the non-compliance, performance deficiency, breach and/or violation in
accordance with Section 10(d) of this Agreement and be given ten (10) calendar
days to comply with the instruction and/or remedy the deficiency, breach or
violation.  If Executive fails to comply with the instruction and/or remedy the
deficiency, breach or violation to the Board’s reasonable satisfaction by the
end of such ten-day period, Executive’s employment may be terminated for
Cause.  However, concerning Section 8(b)(ii), Executive may not be given ten
(10) calendar days to comply with the instruction or remedy the performance
failure if the applicable circumstances require compliance or remedial action in
a shorter period of time.  In such a case, Executive shall only be given a
reasonable period of time to comply with the Board’s instructions or remedy the
performance failure, as determined in the Board’s good faith judgment.
 
(c)           Termination by the Company Without Cause.  The Company may
terminate this Agreement and Executive’s employment at any time upon thirty (30)
days written notice to Executive without Cause, during which period Executive
shall not be required to perform any services for Employer other than to assist
the Company in training his successor and generally preparing for an orderly
transition.
 
(d)           Termination by Executive for any Reason.  Executive may terminate
this Agreement and his employment for any reason at any time upon thirty (30)
days written notice to the Company.
 
(e)           Separation from Service.  For purposes of this Agreement,
including, without limitation, Section 9, any references to a termination of
Executive’s employment shall mean a “separation from service” as defined by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Treasury Regulations and other guidance issued thereunder.
 
9.           Compensation Upon Termination for Any Reason. Upon the termination
of Executive’s employment under this Agreement before the expiration of the
stated term in this Agreement, Executive shall be entitled to the following
within thirty (30) days of such termination:
 
(a)           Termination by the Company for Cause or as a Result of the
Resignation of Executive.  In the event that Executive’s employment is
terminated by the Company for Cause, or as a result of Executive’s resignation,
the Company shall pay the following amounts to Executive (or his estate or other
legal representative, as the case may be):
 
(i)           any accrued but unpaid Base Salary (as determined pursuant to
Section 5(a) hereof, including any shares of Common Stock) for services rendered
to the date of termination; and
 
(ii) any accrued but unpaid expenses required to be reimbursed pursuant to
Section 5(f) hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
The amounts described in Sections 9(a)(i) and 9(a)(ii) shall be referred to
herein as the “Accrued Obligations.”
 
(b)           Termination by Reason of Death or Disability of Executive.  In the
event that Executive’s employment is terminated by reason of Executive’s death
or Disability, the Company shall pay the Accrued Obligations to Executive (or
his estate or other legal representative, as the case may be).
 
(c)           Termination by the Company Without Cause.  In the event that
Executive’s employment is terminated by the Company without Cause, the Company
shall pay the following amounts to Executive:
 
(i)           the Accrued Obligations; and
 
(ii)           If Executive’s employment is terminated by the Company without
Cause at any time after the first year of the Initial Employment Term, subject
to the execution and timely return by Executive of a release of claims in a form
and substance reasonably requested by the Company, an amount equal to his Base
Salary that would accrue for the  twelve (12) month period following the date of
termination of Executive’s employment (as determined pursuant to Section 5(a)
hereof, including any shares of Common Stock), payable in 12-monthly
installments, commencing on the 60th day following the termination of
Executive’s employment.
 
In addition, in the event that Executive’s employment is terminated by the
Company without Cause, 100% of the then unvested optioned shares granted to
Executive under Section 5(c)(i) hereof shall immediately vest.
 
10.           Other Provisions.
 
(a)           Remedies; Legal Fees.  Each of the parties to this Agreement shall
be entitled to enforce its rights under this Agreement, specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in its favor.  In the event that the Company
pursues and is successful in any action against Executive resulting from a
breach of this Agreement, the Company shall be entitled to attorney’s fees.
 
(b)           Limitations on Assignment.  In entering into this Agreement, the
Company is relying on the unique personal services of Executive; services from
another person will not be an acceptable substitute.  Except as provided in this
Agreement, Executive may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company.  Any attempted assignment by Executive in violation of this Section
10(b) shall be void.  Except as provided in this Agreement, nothing in this
Agreement entitles any person other than the parties to the Agreement to any
claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of continued employment.
 
(c)           Severability and Reformation.  The parties intend all provisions
of this Agreement to be enforced to the fullest extent permitted by law.  If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance.  In lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible, and the Company and Executive hereby
request the court to whom disputes relating to this Agreement are submitted to
reform the otherwise unenforceable covenant in accordance with this Section
10(c).
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           Notices.  Any notice or other communication required, permitted or
desired to be given under this Agreement shall be deemed delivered when
personally delivered; the next business day, if delivered by overnight courier;
the same day, if transmitted by facsimile on a business day before noon, Eastern
Standard Time; the next business day, if otherwise transmitted by facsimile; and
the third business day after mailing, if mailed by prepaid certified mail,
return receipt requested, as addressed or transmitted as follows (as
applicable):
 
If to Executive:
 
Richard Rosenblum
19 Horizon Drive
Wayne, New Jersey 07470
 
If to the Company:


Alliqua, Inc.
850 Third Avenue, Suite 1801
New York, NY 10022
Facsimile:  (646) 218-1401
 
(e)           Further Acts.  Whether or not specifically required under the
terms of this Agreement, each party shall execute and deliver such documents and
take such further actions as shall be necessary in order for such party to
perform all of his or its obligations specified in the Agreement or reasonably
implied from the Agreement’s terms.
 
(f)           Publicity and Advertising. Executive agrees that the Company may
use his name, picture, or likeness for any advertising, publicity or other
business purpose at any time, during the term of this Agreement and may continue
to use materials generated during the term of this Agreement for a period of six
(6) months thereafter.  The use of Executive’s name, picture, or likeness shall
not be deemed to result in any invasion of Executive’s privacy or in violation
of any property right Executive may have; and Executive shall receive no
additional consideration if his name, picture or likeness is so used.  Executive
further agrees that any negatives, prints or other material for printing or
reproduction purposes prepared in connection with the use of his name, picture
or likeness by the Company shall be and are the sole property of the Company.
 
(g)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.
 
(h)          Venue.  The exclusive venue for all suits or proceedings arising
from or related to this Agreement shall be in a court of competent jurisdiction
in New York, New York.
 
 
11

--------------------------------------------------------------------------------

 
 
(i)           Waiver.  A party’s waiver of any breach or violation of any
Agreement provisions shall not operate as, or be construed to be, a waiver of
any later breach of the same or other Agreement provision.
 
(j)           Entire Agreement, Amendment, Binding Effect. This Agreement
constitutes the entire agreement between the parties concerning the subject
matter in this Agreement.  No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated in this Agreement by written amendment, such amendment to become
effective on the date stipulated in it.  Executive acknowledges and represents
that in executing this Agreement, he did not rely, and has not relied, on any
communications, promises, statements, inducements, or representation(s), oral or
written, by the Company, except as expressly contained in this Agreement.  Any
amendment to this Agreement must be signed by all parties to this
Agreement.  This Agreement will be binding on and inure to the benefit of the
parties hereto and their respective successors, heirs, legal representatives,
and permitted assigns (if any).  This Agreement supersedes any prior agreements
between Executive and the Company concerning the subject matter of this
Agreement.
 
(k)           Counterparts.  This Agreement may be executed in counterparts,
with the same effect as if both parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.
 
(l)           Indemnification.  To the extent permitted by law, the Company will
indemnify and hold Executive harmless against any liability, damage, cost or
expense as and when incurred in connection with the defense of any action, suit
or proceeding to which he is a party, or threat thereof, by reason of his being
or having been an officer or director of the Company or any affiliate of the
Company, to the extent permitted by applicable law; provided, however, that this
indemnity shall not apply if Executive is determined by a court of competent
jurisdiction to have acted against the interests of the Company with gross
negligence, gross misconduct, or gross malfeasance.  Promptly after receipt by
Executive under this section of notice of the commencement of any action
(including any governmental action), Executive shall, if a claim in respect
thereof is to be made against Executive under this section, deliver to the
Company a written notice of the commencement thereof and the Company shall have
the right to assume the defense thereof with counsel selected by the Company and
approved by Executive (whose approval shall not be unreasonably withheld);
provided, however, that the indemnified party (together with all other
indemnified parties which may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the Company, if representation of such indemnified party by the
counsel retained by Company would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the Company within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve the
Company of any liability to the indemnified party under this section, but the
omission so to deliver written notice to the Company will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
section.  If the indemnification provided for in this section is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
Company, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such loss, liability, claim, damage, or expense in such proportion as is
appropriate to reflect the relative fault of Company on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that resulted in such loss, liability, claim, damage, or expense as well as any
other relevant equitable considerations.  The relative fault of the Company and
of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
alleged omission to state a material fact relates to information supplied by the
Company or by the indemnified party and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such statement or
omission.
 
 
12

--------------------------------------------------------------------------------

 
 
11.           Section 409A of the Code.
 
(a)           To the extent (i) any payments to which Executive becomes entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death following such separation from service.  Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this Section 11 shall be paid to Executive or Executive’s beneficiary in one
lump sum.
 
(b)           It is intended that this Agreement comply with or be exempt from
the provisions of Section 409A of the Code and the Treasury Regulations and
guidance of general applicability issued thereunder so as to not subject
Executive to the payment of additional interest and taxes under Section 409A of
the Code, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions.
 
[Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.
 

 
THE COMPANY:
         
ALLIQUA, INC.
          By: /s/ Steven C. Berger     Name: 
Steven C. Berger
    Title:
Chief Financial Officer
               
EXECUTIVE:
               
Richard Rosenblum
 

 
 
14

--------------------------------------------------------------------------------

 